Citation Nr: 1000129	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for asymmetric disc bulging at L4-L5 with lower left 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to April 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The matter has otherwise been 
adjudicated through the RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2009.  A copy 
of the hearing transcript has been associated with the claims 
file.  Subsequent to the hearing, the Veteran submitted 
additional evidence, along with an appropriate waiver of 
initial RO consideration.  Therefore, the Board may proceed.


FINDINGS OF FACT

1.  Prior to April 27, 2007, the Veteran's asymmetric disc 
bulging at L4-L5 with lower left extremity radiculopathy was 
manifested by forward flexion of the lumbar spine of at least 
50 degrees, and combined range of motion of the lumbar spine 
of at least 180 degrees; incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during an applicable 12 
month period is not shown.

2.  From April 27, 2007, the Veteran's asymmetric disc 
bulging at L4-L5 with lower left extremity radiculopathy is 
manifested by forward flexion of the lumbar spine of 30 
degrees or less without evidence of mild sciatic neuropathy 
or incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during an 
applicable 12 month period.




CONCLUSIONS OF LAW

1.  Prior to April 27, 2007, the criteria for a disability 
evaluation in excess of 20 percent for the Veteran's 
asymmetric disc bulging at L4-L5 with lower left extremity 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5235 to 5243 (2009).

2.  From April 27, 2007, the criteria for a disability 
evaluation of 40 percent for the Veteran's asymmetric disc 
bulging at L4-L5 with lower left extremity radiculopathy have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235 to 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated May 2005 fully was sent to the Veteran in 
accordance with VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Dingess, the U.S. Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, 
the Veteran was provided with such notice in an August 2008 
letter.

The Veteran's service treatment records, private treatment 
records, VA authorized examination report, lay statements, 
and hearing transcript have been associated with the claims 
file.  The Board specifically notes that the Veteran was 
afforded a VA examination with respect to his low back 
condition in June 2005.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it 
contains a description of the history of the disability at 
issue; documents and considers the relevant medical facts and 
principles; and records the relevant findings for rating the 
Veteran's low back disorder.  Although the claims file was 
not available for review, the Board notes that the Veteran is 
seeking an increased evaluation for his service-connected 
condition, and therefore the present level of disability is 
the primary concern.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Applicable Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

It should be noted that VA regulations allow for the 
assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the 
Veteran filed his claim in April 2005, VA must review the 
evidence of record from April 2004, to determine if there was 
an ascertainable increase in the Veteran's low back 
disability.  In so doing, the Board must also consider all 
potentially applicable regulations pertaining to rating 
disabilities of the spine.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

The schedular criteria for rating the spine have been amended 
twice; once in September 2002, and again in September 2003.  
However, as the Veteran filed his claim for an increased 
rating of his low back disorder in April 2005, only the most 
recent criteria are to be applied.

Effective September 26, 2003, VA amended its Schedule for 
Rating Disabilities, to institute a general rating formula 
for evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2009).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve. Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (2009).

Obstructed voiding entails ratings ranging from 
noncompensable to 30 percent. A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 cubic centimeters 
(cc); (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc's per second); (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every two to three months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

C.  Evidence

Private treatment records include a September 2004 MRI 
report.  Imaging showed degenerative disc disease at L4-5 and 
L5-S1.  Broad-based central disc bulging at L4-5 and L5-S1 
had increased slightly since a November 2000 examination.

The Veteran was afforded a VA examination in June 2005.  With 
respect to his current condition, the Veteran did not use a 
back brace or other assistive device.  He mentioned having a 
cane that he had not used in about a year.  He reported 
having low back pain which radiated down his left hip.  Pain 
was precipitated by activities such as yard work and driving 
for more than 30 minutes, and the Veteran experienced flare-
ups resulting in additional limitations.  The severity of the 
pain was described as 4/10, with constant duration.  His 
doctor had advised him to limit his lifting to 10 pounds or 
less.  In the last 12 months, the Veteran had not been 
prescribed bed rest.  However, he had been prescribed 
medications, including Flexeril, Motrin, and Anaprox.  In his 
last job as a training manager, his back disorder was not 
exacerbated by his job duties and did not result in excessive 
absenteeism.  He could perform activities of daily living, 
but indicated some difficulty attending to his lower 
extremities, including tying his shoes, putting on socks, or 
washing his feet and ankles.  He used a low stool to assist 
him with these tasks.

On physical examination, the Veteran ambulated with an erect 
posture and normal gait.  He ambulated appropriately on his 
toes, heels, and tandem walk.  The Veteran's back had normal 
curvature.  There was no paraspinous tenderness or any 
palpable spasm.  Active range of motion testing of the 
thoracolumbar spine was performed.  Forward flexion was 
measured at 55 degrees and extension measured at 11 degrees.  
Right lateral flexion was 15 degrees and left lateral flexion 
was 18 degrees.  Left lateral rotation was 45 degrees and 
right lateral rotation was 50 degrees.  Passive range of 
motion was also recorded.  Forward flexion was 70 degrees and 
extension was 15 degrees.  Right lateral flexion was 19 
degrees and left lateral flexion was 20 degrees.  Right 
lateral rotation was 49 degrees, and left lateral rotation 
was 55 degrees.  On repetitive use, passive forward flexion 
was 50 degrees.  Right lateral rotation was 35 degrees and 
left lateral rotation was 42 degrees.  All other passive 
ranges were unchanged.  The additional limitations on 
repetitive use were due to pain.  There was no weakness, 
fatigability, or incoordination.  Pinprick testing revealed 
sensation to be normal in the upper and lower extremities.  
Motor strength was 5+/5+ and deep tendon reflexes were 2+ in 
all extremities.  Straight leg testing was 45 degrees on the 
right and 35 degrees on the left.  The Veteran complained of 
pain on straight leg raising.  Sphincter tone was intact and 
normal.  

In a brief addendum, the examiner noted that the Veteran 
could easily make transfers from the leveled ground to the 
scales and take the one step up to the examination table.  
Balance was normal.  He reported discomfort in his lower back 
after walking one or two blocks.  He had natural knee action 
bilaterally, and had not sustained a loss of use of any 
extremity.

Private treatment records dated October 2005 reflect the 
Veteran's back pain was treated with Amitriptyline, 
Meloxican, and Tramadol.

Additional private treatment records dated in March 2007 show 
the Veteran with a history of progressive back pain which was 
worsened by activity; he denied any radiation of his back 
pain into his legs and denied any bladder or bowel problems.   
Motor examination was 5/5; there were no pathological 
reflexes; and sensation was intact to pin.  Gait was normal.  
There was, however, mild decreased range of motion on forward 
flexion secondary to back pain.  Private records in April 
2007 show the Veteran reported pain intensity ranging from 
5/10 to 9/10.  Pain was sharp, local, and constant.  Forward 
flexion of the lumbar spine was measured at 30 degrees, with 
pain at the end range.  There was a 50 percent deficit in 
extension with pain at the end range.  Lateral flexion was 20 
degrees bilaterally.

The Veteran also submitted a lay statement from G.T.B., dated 
November 2007.  He was the Veteran's next-door neighbor and 
co-worker until 2001.  G.T.B. stated that he had observed the 
Veteran in several levels of pain, ranging from constant 
nagging pain to periodic debilitating pain.  He had also seen 
the Veteran in bed for days at a time.  He recalled one 
instance where the Veteran dropped to his knees due to 
crippling pain, and remained in obvious pain for one week 
after.

The Veteran testified at a videoconference hearing in 
September 2009.  The Veteran stated he was treated by a 
physician every 60 days.  The physician managed the Veteran's 
medications, which included Darvan, Mobic, Tramadol, and 
Alavil.  He further testified that, about five times per 
year, he experienced a slip in his back resulting in him 
being bedridden for 4 to 5 days due to pain described as 
being 10/10.  During these episodes, the Veteran urinated in 
a cup, as getting out of bed was too difficult.  He also 
testified that, because of pain, he did not have an urge to 
have a bowel movement.  The Veteran relied on his spouse for 
assistance during these episodes.  He also utilized heat 
pads, ice packs, and wedge pillows to treat his pain.  After 
such an episode, he wore a stretch belt and moved slowly.  
The Veteran reported working in restaurants, and in that 
capacity, he occasionally had to lift things, which 
exacerbated his pain and resulted in him being bedridden.  
Whenever possible, he wore a waist belt for support prior to 
lifting, but this was not always possible due to the nature 
of his work.  With respect to daily activities, the Veteran 
stated that he could not drive for more than one hour.  If 
his car seat was not properly adjusted, that time was reduced 
to 20 minutes.  At home, he had difficulty sitting or 
standing for longer than 20 minutes.  He had to take extra 
care in exiting the bed and dressing himself, though he was 
generally able to perform this tasks without assistance.  He 
also stated that his condition limited his sexual 
relationship with his spouse, particularly when he was 
bedridden.  The Veteran also testified he experienced pain 
radiating down to his hip and left leg.  This pain varied on 
a day-to-day basis, but he experienced such pain more often 
than not.  Finally, the Veteran reported sometimes 
experiencing a weak or inconsistent stream when urinating.

The Veteran submitted recent private treatment records dated 
September and October 2009.  In September 2009, the Veteran 
reported experiencing 15 to 20 episodes a year in which sharp 
pain in his back radiated down into the posterior aspect of 
his left thigh.  This pain did not travel below the knee.  He 
also described being bedridden 5 times a year for about 4 
days at a time.  On range of motion testing, he could bend 
forward and reach almost to midcalf level with his fingertips 
and returned to upright position with a trace catch to his 
back.  He could extend well, and could bend toward either 
side well.  Straight leg raising was remarkable for hamstring 
tightness bilaterally at 75-80 degrees.  Patrick's test was 
negative bilaterally.  Neurological examination revealed 
normal motor function in the lower extremities; present and 
symmetrical reflexes throughout; no pathological reflexes; 
and intact sensation except for some mild hypoalgesia for 
pinprick over the distal aspect of the left foot and great 
toe.  In October 2009, he sought treatment for a flare-up of 
his pain.  Forward flexion was between 10 and 15 degrees.  
Extension was described as "5 degrees at best."  Lateral 
flexion was 10 degrees bilaterally.  Straight leg raising 
revealed hamstring tightness at 50 to 60 degrees bilaterally.  
Reflexes were active and equal at the knees and ankles.  
Strength was excellent in the lower extremities with good 
effort.  The Veteran ambulated with a peculiar gait, 
described as "guarded."

D.  Analysis

The Veteran is currently assigned a 20 percent disability 
evaluation for his low back disorder.  Based on the evidence 
of record, the Board finds that a staged rating is warranted.  
Specifically, the evidence does not support the conclusion 
that the Veteran's disability meets the criteria for a higher 
schedular rating prior to April 27, 2007.  However, as of 
that date, the evidence suggests that the Veteran's overall 
disability picture is most closely approximated by a 40 
percent disability evaluation.

During his June 2005 VA examination, active range of motion 
resulted in forward flexion of 55 degrees and combined active 
range of motion of 195 degrees.  Passive forward flexion was 
70 degrees, and combined passive range of motion was 230 
degrees. On repetitive use, passive forward flexion was 50 
degrees and combined passive range of motion was 180 degrees.  
These findings correspond to a disability evaluation no 
greater than 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  

A higher 40 percent rating is not warranted as there is no 
indication that forward flexion of the lumbar spine is 30 
degrees or less, nor is there any indication of ankylosis of 
the lumbar spine, during this period.  Moreover, while the 
Veteran described certain difficulties associated with his 
employment (such as lifting restrictions) and activities of 
daily living (such as tying his shoes or putting on socks), 
these factors do not suggest that the Veteran's overall 
disability picture warrants a higher rating.

However, private treatment records dated April 27, 2007, show 
forward flexion measured at 30 degrees, with pain at the end 
range.  Additional records dated October 2009 reflect forward 
flexion of no more than 15 degrees, albeit during a flare-up 
of the Veteran's back disorder.  These findings are 
consistent with a 40 percent disability rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Moreover, the Veteran testified that his condition rendered 
him unable to leave his bed for several days, and that these 
episodes occurred about 5 times per year.  There is no 
indication that the Veteran was prescribed bed rest by a 
physician, therefore a rating under Diagnostic Code 5243 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).  Although the Veteran reported that he is unable to 
leave the bed during such an episode, even to urinate, and 
that he relies on his spouse to assist him, the record does 
not show incapacitating episodes as defined by regulation 
that would result in a higher evaluation under this 
Diagnostic Code.

A higher 50 percent rating is not warranted, as there is no 
indication of unfavorable ankylosis of the lumbar spine.

The Board has also considered separate ratings for 
neurological symptoms.  However, there is no objective 
evidence of neurologic abnormalities sufficient to warrant a 
separate rating.  Although the Veteran reported pain in his 
left lower extremity, sensation and other neurological 
findings were found to be intact during the June 2005 VA 
examination.  Treatment records dated September 2009 reflect 
that the Veteran experienced pain in his left thigh which did 
not travel below the knee.  Further, although some mild 
hypoalgesia was noted for pinprick over the left foot, the 
remainder of the neurological examination was within normal 
limits.  A comparison between these findings and the criteria 
under Diagnostic Code 8520 noted above suggests that a 
separate rating for these neurologic abnormalities is not 
warranted.

The Veteran also testified that he experienced some bladder 
dysfunction, in the form of a weak or inconsistent stream.  A 
comparison between these findings and the criteria for 
obstructed voiding under 38 C.F.R. § 4.115a noted above 
suggests that a separate rating for these neurologic 
abnormalities is not warranted, as there is no evidence that 
a weak stream is accompanied by dilation one to two times per 
year.

In sum, the Veteran's asymmetric disc bulging at L4-L5 with 
lower left extremity radiculopathy does not warrant a higher 
rating prior to April 27, 2007.  However, as of that date, a 
40 percent disability rating is warranted.

E.  Extraschedular consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's back 
conditions with the established criteria found in the rating 
schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his disability.  During his June 2005 hearing, the 
Veteran reported no excessive absenteeism from his job.  
Moreover, although he testified that his disabilities affect 
the execution of his occupational duties, and that he had 
missed some time from work, there is no indication that the 
Veteran's disability causes impairment with employment over 
and above that which is already contemplated in the assigned 
schedular ratings, including the regulation of activities.  
The Board therefore has determined that referral of this case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

ORDER

A rating in excess of 20 percent for asymmetric disc bulging 
at L4-L5 with lower left extremity radiculopathy prior to 
April 27, 2007 is denied.

A 40 percent rating is granted for asymmetric disc bulging at 
L4-L5 with lower left extremity radiculopathy from April 27, 
2007, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


